November 12, 2013 Via Edgar and Email U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn:Mark P. Shuman RE: BluePhoenix Solutions Ltd. Registration Statement on Form F-1 File No. 333-191314 Ladies and Gentlemen: The undersigned registrant (the “Registrant”) hereby withdraws its request for acceleration dated as of November 8, 2013 relating to the above referenced Registration Statement No. 333-191314. Very truly yours, BluePhoenix Solutions Ltd. By:/s/ Rick Rinaldo Rick Rinaldo Chief Financial Officer
